In a habeas corpus proceeding, the petitioner appeals from a judgment of the Supreme Court, Westchester County (Palella, J.), entered August 15, 1985, which dismissed the writ.
Ordered that the appeal is dismissed, without costs or disbursements, as academic.
The petitioner has been released from custody, and is therefore not entitled to the extraordinary relief of habeas corpus (see, People ex rel. Julio v Walters, 58 NY2d 881; People ex rel. Kitchen v Sullivan, 121 AD2d 415). Mangano, J. P., Bracken, Brown and Spatt, JJ., concur.